Case 18-12386        Doc 31     Filed 12/10/18     Entered 12/10/18 16:21:47          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 12386
         Crystal Clay

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/27/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/14/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12386            Doc 31         Filed 12/10/18      Entered 12/10/18 16:21:47              Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $515.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $515.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $111.82
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                                $23.18
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $135.00

 Attorney fees paid and disclosed by debtor:                          $500.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim          Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted       Allowed        Paid         Paid
 American InfoSource LP (agent for Midlan Unsecured         241.00           NA            NA            0.00       0.00
 Ashro                                    Unsecured         482.00           NA            NA            0.00       0.00
 Asset Acceptance LLC / Assignee / At&t Unsecured           321.00           NA            NA            0.00       0.00
 City of Chicago - Dep't of Revenue       Unsecured      6,000.00            NA            NA            0.00       0.00
 Collecto US Asset Management, Inc. c/o J Unsecured         410.00           NA            NA            0.00       0.00
 ComEd                                    Unsecured      1,300.00            NA            NA            0.00       0.00
 CREDIT ONE BANK NA                       Unsecured           0.00           NA            NA            0.00       0.00
 Dear, Ruby                               Unsecured         875.00           NA            NA            0.00       0.00
 Diversified Consultant                   Unsecured      1,781.00            NA            NA            0.00       0.00
 ECMC                                     Unsecured           0.00           NA            NA            0.00       0.00
 Enhanced Recovery Co L                   Unsecured      1,811.00            NA            NA            0.00       0.00
 FED LOAN SERV                            Unsecured      5,723.00            NA            NA            0.00       0.00
 FIRST PREMIER BANK                       Unsecured         524.00           NA            NA            0.00       0.00
 Fst Premier                              Unsecured           0.00           NA            NA            0.00       0.00
 Greater Suburban Acceptance Co           Unsecured           0.00          0.00          0.00           0.00       0.00
 Greater Suburban Acceptance Co           Secured       16,223.00     13,379.74      13,379.74        380.00        0.00
 IL Tollway                               Unsecured      1,000.00            NA            NA            0.00       0.00
 Jefferson Capital Systems LLC            Unsecured         767.00           NA            NA            0.00       0.00
 Jefferson Capital Systems LLC Purchased Unsecured          475.00           NA            NA            0.00       0.00
 LVNV Funding LLC                         Unsecured         595.00           NA            NA            0.00       0.00
 MONTEREY COLLECTION SV                   Unsecured      2,417.00            NA            NA            0.00       0.00
 MONTEREY FIN                             Unsecured      1,650.00            NA            NA            0.00       0.00
 Navient                                  Unsecured           0.00           NA            NA            0.00       0.00
 NCEP, LLC, assignee of UNITED DEBT H Unsecured             420.00           NA            NA            0.00       0.00
 Peoples Engy                             Unsecured      1,000.00            NA            NA            0.00       0.00
 Quantum3 Group LLC as agent for          Unsecured         770.00           NA            NA            0.00       0.00
 The Loan Machine                         Unsecured      5,644.38            NA            NA            0.00       0.00
 ULTRAVX/NMB                              Unsecured           0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-12386        Doc 31      Filed 12/10/18     Entered 12/10/18 16:21:47             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $13,379.74            $380.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $13,379.74            $380.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $135.00
         Disbursements to Creditors                               $380.00

 TOTAL DISBURSEMENTS :                                                                         $515.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
